Morton, C. J.
The forty-first rule of the Superior Court provides that, if the prevailing party in a suit at law shall not within six months after judgment is ordered file the papers and documents necessary to enable the clerk to make up and enter the judgment and complete the record of the case, the judgment shall not afterwards be recorded unless, upon petition to the court and notice to the adverse party, the court shall order it to be recorded; and that “the judgment, when so recorded, shall be, and be considered, in all respects, as a judgment of the term in which it was originally awarded.” It is within the discretion of the Superior Court to order a judgment to be recorded in a case which falls within the rule, and no exception lies to the exercise of this discretion.
The fact that partial payments have been made since the judgment was awarded does not take this case out of the operation of the rule. The judgment which is to be recorded is the judgment which was awarded at the former term, and, when recorded, is to be considered as in all respects a judgment of that term. It must be a judgment for the amount of the note sued upon, due at that time. There, is no hardship upon the defendant, because any payments made since would operate as payments upon the judgment. No execution can issue, and such payments would be a defence pro tanto to a suit or a scire facias brought upon the judgment.

Exceptions overruled.